Whiteield, O. J.,
delivered the opinion of the court.
Section 3728, Code of 1906, is in the following words: “Placards, Posters, Pamphlets, etc.- — Every placard, bill, poster, pamphlet or other printed matter, having reference to the primary election, or to any candidate, shall bear upon the face thereof the name and the address of the author, and of *509the printer and publisher thereof, and failure to so provide shall be a misdemeanor.”
Under this section the following affidavit, omitting formal parts, was made out, charging appellant with violation of said section: “That W. T. Harkness, on or about the 7th day of July, 1908, in said county, did unlawfully have published and circulated a placard or poster having reference to affiant, a candidate at the municipal primary election of Biloxi, Mississippi, without bearing upon the face of said placards or posters the name and address of the author thereof, in violation of section 3728, Code of 1906, against the peace and dignity of‘the state of Mississippi.”
A demurrer was interposed to this affidavit on the ground first, that the same was vague and indefinite, and charged no crime. There were two other grounds we do not deem it necessary now to* notice. This affidavit does not charge directly, as is required in accusations of crime, the material averment that any municipal primary election was held in Biloxi at all. The direct charge is, simply, that Harkness “did unlawfully have published and circulated a placard or poster-having reference to affiant.” The clause in apposition follows, to wit: “A candidate at the municipal primary election of Biloxi, Mississippi.” This is no direct charge, positively and clearly, that any such' election was held. It is a mere clause of a participal character, an apposition clause, from which, at most, the fact that any election was held in Biloxi, Miss., might be remotely inferred. Neither does this affidavit charge, as we think it must, under section 3728, that any primary election was lawfully called and held by the properly constituted authorities. The affidavit is wholly vague, indefinite, and insufficient.
It is said that the affidavit is in the language of the statute. But this is one of those cases in which the averments in the affidavit must be expanded beyond the language of the statute, to charge any crime at all. The case falls exactly within the *510principle announced in Fire Insurance Companies v. State, 75 Miss. 24, at page 39, 22 South. 99, at page 103, where we said that the fundamental rule as to an indictment was that it '“must charge the acts constituting the offense directly, clearly, •and precisely, and not argumentatively, inferentially, or by the process of exclusion,” citing the Encyclopaedia of Pleading .& Practice, vol. 4, p. 722. Where is there any direct, precise, and positive charge in this affidavit that any primary election was held at all in the city of Biloxi ? Manifestly none. The very most that can be said in regard to this charge is that it is inferentially adumbrated in the affidavit. This falls far -short of the clearness required when the citizen is put to his •defense at the bar of his' country on a charge of crime.
The judgment is reversed, the demurrer sustained, and the •cause remanded.